UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6483



GERALD J. RICE,

                                           Plaintiff - Appellant,

          versus


SERGEANT ALSTON; NURSE LLOYD; THOMAS CORCORAN,
Warden,

                                           Defendants - Appellees,

          and


JOHN DOE; JANE DOE; OTHER UNKNOWN DEFENDANTS,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-1823-8-DKC)


Submitted:   May 19, 2003                     Decided:   June 2, 2003


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gerald J. Rice, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Sharon Stanley Street, Assistant Attorney General,
Baltimore, Maryland; Donald Joseph Crawford, ALDELMAN, SHEFF &
SMITH, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gerald J. Rice appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Rice v. Alston,

No. CA-02-1823-8-DKC (D. Md. filed Feb. 20, 2003 & entered Feb. 21,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2